The Honorable Hubert A. Hankins State Representative 3901 Fir Street Pine Bluff, AR 71603
Dear Representative Hankins:
This is in response to your request for an opinion on the following question:
   Can a person serve as a deputy sheriff and constable at the same time and not be in conflict with any state law?
There appears to be no constitutional or statutory provision precluding one from serving in these two positions.  The question then arises whether the duties of the two positions are incompatible.  See generally State ex rel. Murphy v. Townsend,72 Ark. 180, 184, 79 S.W. 782 (1909).
While this is essentially a question of fact, to be resolved by the judiciary, we perceive no apparent conflict by virtue of the mere holding of these positions.  Indeed, these positions may be similar to those addressed in Peterson v. Culpepper, 72 Ark. 230,79 S.W. 783 (1906), wherein the court rejected an argument that the office of sheriff and the position of chief of police are incompatible, noting that "(t)he duties and powers of the two are sometimes the same, and the manner of discharging them is substantially the same."  72 Ark. at 234.
It is therefore my opinion that one person's service as both deputy sheriff and constable generally presents no unlawful conflict of interest.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.